Case 2:18-cv-08638-FMO-KS Document 50-17 Filed 03/14/19 Page 1 of 8 Page ID #:542




                          EXHIBIT E
                    Case 2:18-cv-08638-FMO-KS Document 50-17 Filed 03/14/19 Page 2 of 8 Page ID #:543




Line   PO NO.   PO DATE      DELIVERED TO   PO PLACED BY      DATE             INV NO.        DELIVERED     PAID       OWED TO LUCENT    60-DAY DUE        PAYEE
 1                           TECHNOCEL      TECHNOCEL      3/8/2016                                          95,062                 0               0
2      26249    12/24/2015   TECHNOCEL      TECHNOCEL      4/15/2016    201604078-FTC-T           2,681                         2,681               0
3      26247    12/24/2015   TECHNOCEL      TECHNOCEL      4/15/2016    201604079-FTC-O           4,890                         7,571               0
4      26433    3/2/2016     TECHNOCEL      TECHNOCEL      4/25/2016    201604108-FTC-A           5,800                        13,371               0
5      26247    12/24/2015   TECHNOCEL      TECHNOCEL      5/17/2016    201605093-FTC-A           1,979                        15,350               0
6      26247    12/24/2015   TECHNOCEL      TECHNOCEL      5/23/2016    201605142-FTC-O          11,764                        27,114               0
7      26249    12/24/2015   TECHNOCEL      TECHNOCEL      5/23/2016    201605143-FTC-T           5,497                        32,611               0
8                            TECHNOCEL      TECHNOCEL      6/30/2016                                         13,371            19,240               0
9      26738    6/15/2016    TECHNOCEL      TECHNOCEL      7/11/2016    201607038-FTC-A          45,000                        64,240               0
10     26738    6/15/2016    TECHNOCEL      TECHNOCEL      7/15/2016    201607082-FTC-A          43,500                       107,740               0
11     26738    6/15/2016    TECHNOCEL      TECHNOCEL      7/21/2016    201607124-FTC-A          17,400                       125,140           1,979
12     26738    6/15/2016    TECHNOCEL      TECHNOCEL      7/26/2016    201607154-FTC-A          40,600                       165,740          19,240
13     26738    6/15/2016    TECHNOCEL      TECHNOCEL      8/1/2016     201608010-FTC-A           1,566                       167,306          19,240
14                           TECHNOCEL      TECHNOCEL      8/3/2016                                          19,240           148,066               0 TECHNOCEL
15     26857    7/20/2016    TECHNOCEL      TECHNOCEL      8/12/2016                                               0          148,211               0
                                                                        201608063-FTC-F               145
16     26932    8/9/2016     TECHNOCEL      TECHNOCEL      8/12/2016
17     26247    12/24/2015   TECHNOCEL      TECHNOCEL      8/12/2016                                               0          192,038                 0
                                                                           201608068-FTC-O   43,827
18     26857    7/20/2016    TECHNOCEL      TECHNOCEL      8/12/2016
19     26857    7/20/2016    TECHNOCEL      TECHNOCEL      8/22/2016    201608113-FTC-O          43,500            0          235,538                 0
20     26857    7/20/2016    TECHNOCEL      TECHNOCEL      8/29/2016    201608151-FTC-O          49,404            0          284,942                 0
21     26692    5/27/2016    TECHNOCEL      TECHNOCEL      8/29/2016    201608152-FTC-A           9,529            0          294,471                 0
22                           TECHNOCEL      TECHNOCEL      9/1/2016                                         105,900           188,571                 0 TECHNOCEL
23     26692    5/27/2016    TECHNOCEL      TECHNOCEL      9/1/2016     201609006-FTC-A          14,650            0          203,221                 0
24     26667    5/19/2016    TECHNOCEL      TECHNOCEL      9/2/2016                                                0          245,821                 0
                                                                           201609012-FTC-A   42,599
25     26692    5/27/2016    TECHNOCEL      TECHNOCEL      9/2/2016
26     26667    5/19/2016    TECHNOCEL      TECHNOCEL      9/9/2016     201609052-FTC-A          37,690            0          283,510                 0
27     26667    5/19/2016    TECHNOCEL      TECHNOCEL      9/12/2016                                               0          308,244                 0
28     26871    7/22/2016    TECHNOCEL      TECHNOCEL      9/12/2016    201609059-FTC-A          24,734
29     26893    7/27/2016    TECHNOCEL      TECHNOCEL      9/12/2016
30     26667    5/19/2016    TECHNOCEL      TECHNOCEL      9/26/2016    201609131-FTC-A          41,899            0           350,144         40,600
31     26692    5/27/2016    TECHNOCEL      TECHNOCEL      9/26/2016    201609132-FTC-F           3,050            0           353,194         40,600
32     26857    7/20/2016    TECHNOCEL      TECHNOCEL      9/30/2016    201609159-FTC-A           8,741            0           361,934         40,600
33     26863    7/22/2016    TECHNOCEL      TECHNOCEL      9/30/2016    201609160-FTC-O          54,463            0           416,397         40,600
34     26953    8/12/2016    TECHNOCEL      TECHNOCEL      9/30/2016    201609161-FTC-O          49,300            0           465,697         40,600
35     26692    5/27/2016    TECHNOCEL      TECHNOCEL      9/30/2016    201609165-FTC-A          25,181            0           490,878         40,600
36                           TECHNOCEL      TECHNOCEL      10/3/2016                                         40,600            450,278          1,566 TECHNOCEL
37     26692    5/27/2016    TECHNOCEL      TECHNOCEL      10/11/2016   201610024-FTC-A           2,269            0           452,547          1,566
38     26953    8/12/2016    TECHNOCEL      TECHNOCEL      10/11/2016   201610025-FTC-A          85,521            0           538,068          1,566
39     26863    7/22/2016    TECHNOCEL      TECHNOCEL      10/13/2016   201610023-FTC-O          27,757            0           565,825         45,538
40     27029    9/2/2016     TECHNOCEL      TECHNOCEL      10/22/2016   201610060-FTC-C         368,800            0           934,625         89,038
41     27029    9/2/2016     TECHNOCEL      TECHNOCEL      10/24/2016   201610092-FTC-A          50,892            0           985,517         89,038
42     27029    9/2/2016     TECHNOCEL      TECHNOCEL      10/29/2016                                              0         1,037,927        147,972
                                                                        201610102-1-FTC-A        52 410




                                                                                                                                                                    Ex. E pg. 1
                    Case 2:18-cv-08638-FMO-KS Document 50-17 Filed 03/14/19 Page 3 of 8 Page ID #:544




Line   PO NO.   PO DATE     DELIVERED TO   PO PLACED BY      DATE             INV NO.         DELIVERED   PAID       OWED TO LUCENT    60-DAY DUE     PAYEE
                                                                       201610102-1-FTC-A         52,410
43     26953    8/12/2016   TECHNOCEL      TECHNOCEL      10/29/2016
44     27029    9/2/2016    TECHNOCEL      TECHNOCEL      10/29/2016   201610102-5-FTC-A         13,860          0         1,051,787        147,972
45     27029    9/2/2016    TECHNOCEL      TECHNOCEL      10/29/2016   201610102-6-FTC-A         13,860          0         1,065,647        147,972
46     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/2/2016    201611003-FTC-A           87,024          0         1,152,671        205,221
47     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/2/2016    201611004-FTC-A           87,024          0         1,239,695        205,221
48     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/2/2016    201611005-FTC-A           84,952          0         1,324,647        205,221
49     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/4/2016    201611017-FTC-A          304,584          0         1,629,231        205,221
50     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/4/2016    201611020-FTC-A           15,385          0         1,644,616        205,221
51     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/4/2016    201611021-FTC-A           15,385          0         1,660,000        205,221
52     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/4/2016    201611022-FTC-A           15,431          0         1,675,431        205,221
53     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/7/2016    201611038-FTC-SUA         62,160          0         1,737,591        205,221
54     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/7/2016    201611054-FTC-A           12,844          0         1,750,435        205,221
55     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/7/2016    201611055-FTC-A           12,844          0         1,763,278        205,221
56     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/7/2016    201611056-FTC-A           12,844          0         1,776,122        205,221
57     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/7/2016    201611057-FTC-A           29,000          0         1,805,122        205,221
58     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/8/2016    201611060-FTC-SUA         62,160          0         1,867,282        205,221
59     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/9/2016                                              0         1,927,858        242,910
                                                                         201611061-FTC-SUA   60,576
60     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/9/2016
61     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/9/2016                                              0         1,948,890        242,910
                                                                          201611062-FTC-A    21,032
62     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/9/2016
63     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/9/2016    201611064-FTC-A           14,500          0         1,963,390        242,910
64     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/10/2016   201611068-FTC-SUA         58,200          0         2,021,590        242,910
65     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/11/2016   201611069-FTC-SUA         58,200          0         2,079,790        242,910
66     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/11/2016   201611072-FTC-A           15,385          0         2,095,175        242,910
67     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/12/2016   201611070-FTC-SUA         58,200          0         2,153,375        267,644
68     27029    9/2/2016    TECHNOCEL      TECHNOCEL      11/14/2016                                             0         2,188,634        267,644
69     26953    8/12/2016   TECHNOCEL      TECHNOCEL      11/14/2016   201611075-FTC-A           35,260
70     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/14/2016
71     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/14/2016   201611078-FTC-A           15,588          0         2,204,222        267,644
72     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/14/2016   201611079-FTC-A           15,624          0         2,219,846        267,644
73     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/14/2016   201611084-FTC-SUA         58,200          0         2,278,046        267,644
74     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/15/2016   201611086-FTC-SUA         58,200          0         2,336,246        267,644
75                          TECHNOCEL      TECHNOCEL      11/16/2016                                      147,971          2,188,275        119,673 TECHNOCEL
76     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/16/2016   201611099-FTC-A           15,660          0         2,203,935        119,673
77     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/17/2016   201611106-FTC-SUA         58,200          0         2,262,135        119,673
78     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/18/2016   201611125-FTC-SUA         58,200          0         2,320,335        119,673
79     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/18/2016   201611128-FTC-A           12,960          0         2,333,295        119,673
80     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/19/2016   201611129-FTC-SUA         34,193          0         2,367,487        119,673
81     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/21/2016   201611134-FTC-SUA         34,193          0         2,401,680        119,673
82     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/22/2016   201611145-FTC-A            6,096          0         2,407,776        119,673
83     27059    9/14/2016   TECHNOCEL      TECHNOCEL      11/28/2016   201611186-FTC-SUA         33,853          0         2,441,629        164,622
84     27056    9/13/2016   TECHNOCEL      TECHNOCEL      11/30/2016   DEBIT NOTE                   350          0         2,441,979        302,306




                                                                                                                                                                Ex. E pg. 2
                    Case 2:18-cv-08638-FMO-KS Document 50-17 Filed 03/14/19 Page 4 of 8 Page ID #:545




Line   PO NO.   PO DATE      DELIVERED TO   PO PLACED BY      DATE             INV NO.    DELIVERED   PAID       OWED TO LUCENT    60-DAY DUE        PAYEE
85     27032    9/6/2016     TECHNOCEL      TECHNOCEL      11/30/2016   201611190-FTC-A      3,202           0         2,445,181        302,306
86     26993    8/26/2016    TECHNOCEL      TECHNOCEL      12/8/2016    201612035-FTC-C    251,450           0         2,696,631        302,306
87                           TECHNOCEL      TECHNOCEL      12/14/2016                                 302,656          2,393,975        115,197   TECHNOCEL
88     27089    9/23/2016    TECHNOCEL      TECHNOCEL      12/16/2016   201612046-FTC-A      5,758           0         2,399,732        115,197
89     27141    10/13/2016   TECHNOCEL      TECHNOCEL      12/19/2016   201612081-FTC-A      3,228           0         2,402,960        115,197
90     26993    8/26/2016    TECHNOCEL      TECHNOCEL      12/20/2016   201612079-FTC-C    251,450           0         2,654,410        115,197
91     27089    9/23/2016    TECHNOCEL      TECHNOCEL      12/22/2016   201612082-FTC-A     11,378           0         2,665,788     483,997.23
92     27225    11/14/2016   TECHNOCEL      TECHNOCEL                                                        0         2,678,699        483,997
                                                           12/22/2016   201612095-FTC-A     12,910
93     27169    10/24/2016   TECHNOCEL      TECHNOCEL                                                        0         2,678,699        483,997
94     27018    8/31/2016    TECHNOCEL      TECHNOCEL      12/29/2016   201612123-FTC-C    502,900           0         3,181,599        615,019
95     27056    9/13/2016    TECHNOCEL      TECHNOCEL      1/3/2017     201701002-FTC-A     14,445           0         3,196,044        874,019
96                           TECHNOCEL      TECHNOCEL      1/6/2017                                   615,370          2,580,674        609,434   TECHNOCEL
97     27056    9/13/2016    TECHNOCEL      TECHNOCEL      1/11/2017    201701032-FTC-A      5,397           0         2,586,071      1,029,177
98     27169    10/24/2016   TECHNOCEL      TECHNOCEL                                                        0         2,623,359      1,449,461
                                                           1/20/2017    201701049-FTC-A     37,288
99     27227    11/14/2016   TECHNOCEL      TECHNOCEL                                                        0         2,623,359      1,449,461
100    27280    12/2/2016    TECHNOCEL      TECHNOCEL      1/20/2017    201701053-FTC-C    217,932           0         2,841,291      1,449,461
101    27280    12/2/2016    TECHNOCEL      TECHNOCEL      1/20/2017    201701065-FTC-O     26,416           0         2,867,707      1,449,461
102                          TECHNOCEL      TECHNOCEL      2/9/2017                                   146,068          2,721,640   1,632,537.06   TECHNOCEL
103    27451    2/10/2017    TECHNOCEL      TECHNOCEL      2/16/2017    DEBIT NOTE          10,300           0         2,731,940   1,638,294.76
104                          TECHNOCEL      TECHNOCEL      2/17/2017                                  314,884          2,417,056      1,323,411   TECHNOCEL
105    27312    12/15/2016   TECHNOCEL      TECHNOCEL      2/20/2017    201702047-FTC-A     16,365           0         2,433,420      1,578,088
106    27459    2/15/2017    TECHNOCEL      TECHNOCEL      2/22/2017    DEBIT NOTE           9,500           0         2,442,920      1,602,377
107    27467    2/17/2017    TECHNOCEL      TECHNOCEL      2/22/2017    DEBIT NOTE           1,077           0         2,443,997      1,602,377
108                          TECHNOCEL      TECHNOCEL      2/22/2017                                  319,717          2,124,281      1,282,661   TECHNOCEL
109    27488    2/27/2017    TECHNOCEL      TECHNOCEL      3/1/2017     DEBIT NOTE          32,200           0         2,156,481      1,785,561
110                          TECHNOCEL      TECHNOCEL      3/2/2017                                   186,380          1,970,101      1,599,181   TECHNOCEL
111    27351    1/3/2017     TECHNOCEL      TECHNOCEL      3/10/2017    201703051-FTC-A     10,298           0         1,980,399      1,613,626
112                          TECHNOCEL      TECHNOCEL      3/14/2017                                  153,000          1,827,399      1,466,023   TECHNOCEL
113    27351    1/3/2017     TECHNOCEL      TECHNOCEL      3/17/2017    201703069-FTC-A      2,536           0         1,829,934      1,466,023
114    27493    3/2/2017     TECHNOCEL      TECHNOCEL      3/21/2017    DEBIT NOTE          10,300           0         1,840,234   1,747,658.48
115                          TECHNOCEL      TECHNOCEL      3/21/2017                                  163,300          1,676,934      1,584,358   TECHNOCEL
116    27283    12/5/2016    TECHNOCEL      TECHNOCEL      3/30/2017    201703149-FTC-C     51,855           0         1,728,790      1,584,358
117    27476    2/23/2017    TECHNOCEL      TECHNOCEL      4/5/2017     201704023-FTC-A     96,600           0         1,825,390      1,584,358
118                          TECHNOCEL      TECHNOCEL      4/5/2017                                   153,000          1,672,390      1,431,358   TECHNOCEL
119                          TECHNOCEL      TECHNOCEL      4/7/2017                                   153,000          1,519,390      1,278,358   TECHNOCEL
120    27476    2/23/2017    TECHNOCEL      TECHNOCEL      4/7/2017     201704024-FTC-A    193,200           0         1,712,590      1,278,358
121    27476    2/23/2017    TECHNOCEL      TECHNOCEL      4/10/2017    201704032-FTC-A    193,200           0         1,905,790      1,278,358
122    27476    2/23/2017    TECHNOCEL      TECHNOCEL      4/11/2017    201704033-FTC-A     96,600           0         2,002,390      1,278,358
123    27476    2/23/2017    TECHNOCEL      TECHNOCEL      4/13/2017    201704034-FTC-A    110,400           0         2,112,790      1,278,358
124    27589    4/6/2017     TECHNOCEL      TECHNOCEL      4/14/2017    DEBIT NOTE           5,000           0         2,117,790      1,278,358
125    27584    4/5/2017     TECHNOCEL      TECHNOCEL      4/14/2017    DEBIT NOTE          12,800           0         2,130,590      1,278,358
126    27488    2/27/2017    TECHNOCEL      TECHNOCEL      4/14/2017    DEBIT NOTE          22,600           0         2,153,190      1,278,358




                                                                                                                                                              Ex. E pg. 3
                    Case 2:18-cv-08638-FMO-KS Document 50-17 Filed 03/14/19 Page 5 of 8 Page ID #:546




Line   PO NO.   PO DATE     DELIVERED TO   PO PLACED BY      DATE            INV NO.    DELIVERED    PAID       OWED TO LUCENT    60-DAY DUE        PAYEE
127    27593    4/7/2017    TECHNOCEL      TECHNOCEL      4/14/2017   DEBIT NOTE           3,500            0         2,156,690      1,278,358
128                         TECHNOCEL      TECHNOCEL      4/14/2017                                  196,900          1,959,790      1,081,458   TECHNOCEL
129                         TECHNOCEL      TECHNOCEL      4/24/2017                                  153,000          1,806,790        965,700   TECHNOCEL
130    27532    3/20/2017   TECHNOCEL      TECHNOCEL      4/24/2017   201704080-FTC-A      2,391            0         1,809,180        965,700
131    27283    12/5/2016   TECHNOCEL      TECHNOCEL      4/24/2017   201704081-FTC-O     19,858            0         1,829,039        965,700
132    27516    3/14/2017   TECHNOCEL      TECHNOCEL      4/28/2017   201704062-FTC-A    138,000            0         1,967,039        965,700
133    27532    3/20/2017   TECHNOCEL      TECHNOCEL                                                        0         1,976,963        965,700
                                                          4/28/2017   201704109-FTC-A      9,924
134    27477    2/23/2017   TECHNOCEL      TECHNOCEL                                                        0         1,976,963        965,700
135                         TECHNOCEL      TECHNOCEL      5/2/2017                                   153,000          1,823,963        844,900   TECHNOCEL
136                         TECHNOCEL      TECHNOCEL      5/5/2017                                   153,000          1,670,963        691,900   TECHNOCEL
137    27573    4/3/2017    TECHNOCEL      TECHNOCEL      5/16/2017   201705077-FTC-A    254,250            0         1,925,213        702,198
138    27573    4/3/2017    TECHNOCEL      TECHNOCEL      5/19/2017   201705096-FTC-C    423,750            0         2,348,963        704,734
139    27573    4/3/2017    TECHNOCEL      TECHNOCEL      5/25/2017   201705119-FTC-C    423,750            0         2,772,713        715,034
140                         TECHNOCEL      TECHNOCEL      5/26/2017                                  153,000          2,619,713        562,034   TECHNOCEL
141    27459    2/15/2017   TECHNOCEL      TECHNOCEL      5/31/2017   201705146-FTC-A     29,043            0         2,648,756        613,889
142    27459    2/15/2017   TECHNOCEL      TECHNOCEL      5/31/2017   201705147-FTC-O     23,301            0         2,672,057        613,889
143    27459    2/15/2017   TECHNOCEL      TECHNOCEL      6/1/2017    201705145-FTC-A     86,609            0         2,758,666        613,889   TECHNOCEL
144                                                       6/3/2017                                   153,000          2,605,666        460,889
145    27573    4/3/2017    TECHNOCEL      TECHNOCEL      6/8/2017    201706002-FTC-C    226,000            0         2,831,666        750,689
146    27573    4/3/2017    TECHNOCEL      TECHNOCEL      6/8/2017    201706003-FTC-C    254,250            0         3,085,916        750,689
147    27459    2/15/2017   TECHNOCEL      TECHNOCEL      6/8/2017    201706030-FTC-C      5,741            0         3,091,658        750,689
148    27451    2/10/2017   TECHNOCEL      TECHNOCEL      6/7/2017    201706034-FTC-A      4,590            0         3,096,247        750,689
149    27618    4/13/2017   TECHNOCEL      TECHNOCEL      6/7/2017    201706036-FTC-A     16,221            0         3,112,468        750,689
150    27451    2/10/2017   TECHNOCEL      TECHNOCEL      6/9/2017    201706055-FTC-O     31,578            0         3,144,047        750,689
151    27451    2/10/2017   TECHNOCEL      TECHNOCEL                                                        0                          750,689
                                                          6/9/2017    201706059-FTC-A     20,808                      3,164,854
152    27618    4/13/2017                                                                                   0                          750,689
153                         TECHNOCEL      TECHNOCEL      3/28/2017   DEBIT NOTE           4,000            0         3,168,854      1,040,489   TECHNOCEL
154                                                       6/12/2017                                  153,000          3,015,854        887,489
155    27618    4/13/2017   TECHNOCEL      TECHNOCEL      6/14/2017   201706032-FTC-A    254,250            0         3,270,104      1,041,789   TECHNOCEL
156                                                       6/19/2017                                  153,000          3,117,104        888,789
157                           TECHNOCEL                   6/19/2017   CREDIT NOTE          (3,500)          0         3,113,604        888,789
158    27654    4/24/2017   TECHNOCEL      TECHNOCEL      6/23/2017   201706110-FTC-A       2,505           0         3,116,109        888,789   TECHNOCEL
159                                                       6/27/2017                                  153,000          2,963,109        758,038
160    27573    4/3/2017    TECHNOCEL      TECHNOCEL      6/28/2017   201706060-FTC-C    423,750            0         3,386,859        905,962   TECHNOCEL
161                                                       7/3/2017                                   153,000          3,233,859        752,962
162    27686    5/9/2017    TECHNOCEL      TECHNOCEL      7/6/2017    201706089-FTC-C    542,400            0         3,776,259        752,962
163    27451    2/10/2017   TECHNOCEL      TECHNOCEL      7/6/2017    201706115-FTC-C     12,444            0         3,788,703        752,962
164    27504    3/8/2017    TECHNOCEL      TECHNOCEL      7/6/2017    201707054-FTC-E        187            0         3,788,891        752,962
165    27504    3/8/2017    TECHNOCEL      TECHNOCEL      7/11/2017   201707057-FTC-A     15,921            0         3,804,812        752,962   TECHNOCEL
166                                                       7/11/2017                                  153,000          3,651,812        599,962   TECHNOCEL
167                                                       7/18/2017                                  200,000          3,451,812        654,212
168    27504    3/8/2017    TECHNOCEL      TECHNOCEL      7/19/2017   201707070-FTC-O     11,988            0         3,463,800      1,077,962
169    27686    5/9/2017    TECHNOCEL      TECHNOCEL      7/19/2017   201707071-FTC-O     22,600            0         3,486,400      1,077,962




                                                                                                                                                             Ex. E pg. 4
                    Case 2:18-cv-08638-FMO-KS Document 50-17 Filed 03/14/19 Page 6 of 8 Page ID #:547




Line   PO NO.   PO DATE     DELIVERED TO   PO PLACED BY      DATE             INV NO.    DELIVERED   PAID       OWED TO LUCENT    60-DAY DUE        PAYEE
170    27722    5/30/2017   TECHNOCEL      TECHNOCEL      7/21/2017    201707093-FTC-A     17,675           0         3,504,075      1,077,962   TECHNOCEL
171                                                       7/25/2017                                  160,000          3,344,075      1,341,712
172    27730    6/2/2017    TECHNOCEL      TECHNOCEL      7/27/2017    201707096-FTC-O     24,137           0         3,368,212      1,341,712
173    27730    6/2/2017    TECHNOCEL      TECHNOCEL      7/27/2017    201707112-FTC-A     13,755           0         3,381,967      1,341,712
174    27728    6/1/2017    TECHNOCEL      TECHNOCEL      7/28/2017    201707102-FTC-O      6,300           0         3,388,267      1,394,057
175                         TECHNOCEL      TECHNOCEL      7/3/2017     DEBIT NOTE           1,500           0         3,389,767      1,480,666
176                         TECHNOCEL      TECHNOCEL      6/27/2017    DEBIT NOTE           1,800           0         3,391,567      1,480,666
177                         TECHNOCEL      TECHNOCEL      8/1/2017     DEBIT NOTE           1,500           0         3,393,067      1,480,666
178                         TECHNOCEL      TECHNOCEL      7/25/2017    DEBIT NOTE           1,800           0         3,394,867      1,480,666   TECHNOCEL
179                                                       8/1/2017                                   160,000          3,234,867      1,320,666
180    27688    5/9/2017    TECHNOCEL      TECHNOCEL      8/3/2017     201708005-FTC-C    445,400           0         3,680,267      1,320,666
181    27688    5/9/2017    TECHNOCEL      TECHNOCEL      8/3/2017     201708006-FTC-C    471,600           0         4,151,867      1,320,666
182    27688    5/9/2017    TECHNOCEL      TECHNOCEL      8/3/2017     201708007-FTC-C    209,600           0         4,361,467      1,320,666   TECHNOCEL
183                                                       8/8/2017                                   200,000          4,161,467      1,627,468
184    27504    3/8/2017    TECHNOCEL      TECHNOCEL      8/11/2017    201708050-FTC-O     15,029           0         4,176,496      1,679,854
185    27688    5/9/2017    TECHNOCEL      TECHNOCEL      8/15/2017    201708038-FTC-C    563,300           0         4,739,796      1,683,854
186    27504    3/8/2017    TECHNOCEL      TECHNOCEL      8/15/2017    201708053-FTC-A      2,652           0         4,742,448      1,683,854
187    27750    6/13/2017   TECHNOCEL      TECHNOCEL      8/15/2017    201708054-FTC-O      9,158           0         4,751,607      1,683,854
188                         TECHNOCEL      TECHNOCEL      8/15/2017    DEBIT NOTE           1,600           0         4,753,207      1,683,854   TECHNOCEL
189                                                       8/15/2017                                  200,000          4,553,207      1,483,854   TECHNOCEL
190                                                       8/22/2017                                  200,000          4,353,207      1,534,604   TECHNOCEL
191                                                       8/29/2017                                  200,000          4,153,207      1,760,859
192    27688    5/9/2017    TECHNOCEL      TECHNOCEL      8/29/2017    201708084-FTC-C    406,100           0         4,559,307      1,760,859
193    27750    6/13/2017   TECHNOCEL      TECHNOCEL      8/30/2017    201708088-FTC-O     11,053           0         4,570,359      1,760,859
194    27688    5/9/2017    TECHNOCEL      TECHNOCEL      9/5/2017     201709025-FTC-C    458,500           0         5,028,859      1,760,859   TECHNOCEL
195                                                       9/8/2017                                   200,000          4,828,859      2,115,890
196    27785    7/7/2017    TECHNOCEL      TECHNOCEL      9/13/2017    201709043-FTC-O      7,428           0         4,836,287      2,131,812
197                         TECHNOCEL      TECHNOCEL      8/11/2017    DEBIT NOTE           1,600           0         4,837,887      2,131,812
198                         TECHNOCEL      TECHNOCEL      8/25/2017    DEBIT NOTE             600           0         4,838,487      2,131,812   TECHNOCEL
199                                                       9/13/2017                                  200,000          4,638,487      1,931,812
200    27730    6/2/2017    TECHNOCEL      TECHNOCEL      9/25/2017    201709090-FTC-O     32,442           0         4,670,929      1,984,075
201                         TECHNOCEL      TECHNOCEL      9/12/2017    DEBIT NOTE             150           0         4,671,079      1,984,075   TECHNOCEL
202                                                       9/25/2017                                  200,000          4,471,079      1,784,075
203    27845    8/7/2017    TECHNOCEL      TECHNOCEL      9/26/2017    201709077-FTC-A      5,430           0         4,476,510      1,784,075   TECHNOCEL
204                                                       9/30/2017                                  200,000          4,276,510      1,621,967   TECHNOCEL
205                                                       10/6/2017                                  200,000          4,076,510      2,561,467   TECHNOCEL
206                                                       10/16/2017                                 200,000          3,876,510      2,953,206
207                                        TECHNOCEL      7/17/2017    CREDIT NOTE        (12,955)          0         3,863,554      2,953,206
208    27794    7/12/2017   TECHNOCEL      TECHNOCEL      10/17/2017   201709058-FTC-C    248,600           0         4,112,154      2,953,206
209    27874    8/22/2017   TECHNOCEL      TECHNOCEL      10/24/2017   201710067-FTC-A      9,606           0         4,121,760      2,953,206
210                         TECHNOCEL      TECHNOCEL      10/18/2017   DEBIT NOTE           7,000           0         4,128,760      2,953,206   TECHNOCEL
211                                                       10/24/2017                                 200,000          3,928,760      2,753,206
212    27917    9/28/2017   TECHNOCEL      TECHNOCEL      10/28/2017   201710101-FTC-F      1,000           0         3,929,760      2,753,206




                                                                                                                                                             Ex. E pg. 5
                    Case 2:18-cv-08638-FMO-KS Document 50-17 Filed 03/14/19 Page 7 of 8 Page ID #:548




Line   PO NO.   PO DATE      DELIVERED TO   PO PLACED BY      DATE             INV NO.    DELIVERED   PAID       OWED TO LUCENT    60-DAY DUE        PAYEE
213                          TECHNOCEL      TECHNOCEL      9/30/2017    DEBIT NOTE           3,300           0         3,933,060      3,170,359
214                          TECHNOCEL      TECHNOCEL      9/30/2017    DEBIT NOTE           6,500           0         3,939,560      3,170,359
215                          TECHNOCEL      TECHNOCEL      10/6/2017    DEBIT NOTE           1,500           0         3,941,060      3,170,359   TECHNOCEL
216                                                        10/31/2017                                 200,000          3,741,060      2,970,359
217    27794    7/12/2017    TECHNOCEL      TECHNOCEL      11/2/2017    201710001-FTC-C    418,100           0         4,159,160      2,970,359
218    27794    7/12/2017    TECHNOCEL      TECHNOCEL                                                        0                        2,970,359
                                                           11/2/2017    201710002-FTC-C    264,542                     4,423,703
219    27925    10/3/2017                                                                                    0                        2,970,359
220    27917    9/28/2017    TECHNOCEL      TECHNOCEL                                                        0                        2,970,359
                                                           11/3/2017    201711027-FTC-A      3,795                     4,427,498
221    27942    10/13/2017                                                                                   0                        2,970,359   TECHNOCEL
222                                                        11/7/2017                                  200,000          4,227,498      3,228,859
223    27925    10/3/2017    TECHNOCEL      TECHNOCEL      11/8/2017    201711033-FTC-C    192,848           0         4,420,345      3,228,859
224                          TECHNOCEL      TECHNOCEL      11/16/2017   DEBIT NOTE             670           0         4,421,015      3,238,487   TECHNOCEL
225                                                        11/16/2017                                 200,000          4,221,015      3,038,487   TECHNOCEL
226                                                        11/22/2017                                 200,000          4,021,015      2,838,487
227    27794    7/12/2017    TYLT           TECHNOCEL                                                        0                        2,838,487
                                                           11/23/2017   201711059-FTC-C    445,174                     4,466,189
228    28006    9/27/2017                   TYLT                                                             0                        2,838,487
229                          TYLT           TECHNOCEL      11/28/2017   DEBIT NOTE           2,400           0         4,468,589      2,876,509   TECHNOCEL
230                                                        11/29/2017                                   2,400          4,466,189      2,874,109   TECHNOCEL
231                                                        11/30/2017                                 200,000          4,266,189      2,674,109   TECHNOCEL
232                                                        12/4/2017                                  200,000          4,066,189      2,474,109   TECHNOCEL
233                                                        12/11/2017                                 250,000          3,816,189      2,224,109
234    27909    9/25/2017    TYLT           TYLT           12/15/2017   201712056-FTC-O     26,025           0         3,842,214      2,224,109   TECHNOCEL
235                                                        12/15/2017                                 200,000          3,642,214      2,024,109   TECHNOCEL
236                                                        12/20/2017                                 200,000          3,442,214      2,059,754
237    28114    11/29/2017   TYLT           TYLT           12/28/2017   201712088-TYL-C    327,500           0         3,769,714      2,077,360
238    27938    10/12/2017   TYLT           TECHNOCEL      1/3/2018     201712089-FTC-A      6,455           0         3,776,170      2,775,097
239    27830    8/1/2017     TYLT           TECHNOCEL      1/4/2018     201801011-TYL-C    306,456           0         4,082,626      2,775,097
240    27909    9/25/2017    TYLT           TYLT           1/4/2018     201801012-TYL-C      5,899           0         4,088,525      2,775,097   TYLT
241                                                        1/4/2018                                   100,000          3,988,525      2,675,097   TYLT
242                                                        1/16/2018                                  100,000          3,888,525      2,767,945   TYLT
243                                                        1/22/2018                                  100,000          3,788,525      2,668,615   TYLT
244                                                        1/29/2018                                  125,000          3,663,525      2,991,189
245    27909    9/25/2017    TYLT           TYLT                                                             0                        2,991,189
                                                           1/31/2018    201801081-TYL-O     41,672                     3,705,197
246    28074    11/8/2017                                                                                    0                        2,991,189
247                          TYLT           TYLT           2/2/2018     DEBIT NOTE             300           0         3,705,497      2,991,189   TYLT
248                                                        2/5/2018                                   125,300          3,580,197      2,865,889   TYLT
249                                                        2/12/2018                                  125,000          3,455,197      2,740,889   TYLT
250                                                        2/22/2018                                  125,000          3,330,197      2,641,914   TYLT
251                                                        2/26/2018                                  274,000          3,056,197      2,367,914   TYLT
252                                                        3/5/2018                                   187,000          2,869,197      2,827,224
253    28006    9/27/2017    TYLT           TYLT           3/6/2018     201803018-TYL-O     92,360           0         2,961,557      2,827,224
254    28006    9/27/2017    TYLT           TYLT           3/13/2018    201803046-TYL-O    115,450           0         3,077,007      2,827,224   TYLT
255                                                        3/14/2018                                  100,000          2,977,007      2,727,224




                                                                                                                                                              Ex. E pg. 6
                    Case 2:18-cv-08638-FMO-KS Document 50-17 Filed 03/14/19 Page 8 of 8 Page ID #:549




Line   PO NO.   PO DATE     DELIVERED TO   PO PLACED BY      DATE            INV NO.      DELIVERED   PAID       OWED TO LUCENT    60-DAY DUE        PAYEE
256    28006    9/27/2017   TYLT           TYLT           3/19/2018   201803055-TYL-O       69,270           0         3,046,277      2,727,224   TYLT
257                                                       3/20/2018                                   100,000          2,946,277      2,627,224   TYLT
258                                                       3/27/2018                                   104,710          2,841,567      2,522,514
259    27830    8/1/2017    TYLT           TECHNOCEL      3/28/2018   201803097-TYL-C      339,000           0         3,180,567      2,522,514
260    27830    8/1/2017    TYLT           TECHNOCEL      4/10/2018   201804022-TYL-O       65,314           0         3,245,881      2,564,486   TYLT
261                                                       4/10/2018                                   113,000          3,132,881      2,451,486   TYLT
262                                                       4/11/2018                                   113,000          3,019,881      2,338,486
263    27830    8/1/2017    TYLT           TECHNOCEL      4/17/2018   201804005-TYL-C      160,686           0         3,180,567      2,338,486   TYLT
264                                                       4/17/2018                                   113,000          3,067,567      2,225,486
265    28237    2/13/2018   TYLT           TYLT           4/20/2018   201804042-TYL-O        5,197           0         3,072,764      2,225,486   TYLT
266                                                       4/25/2018                                   130,000          2,942,764      2,095,486
267    27830    8/1/2017    TYLT           TECHNOCEL      5/3/2018    201805001-TYL-C       78,100           0         3,020,864      2,095,486   TYLT
268                                                       5/3/2018                                    130,000          2,890,864      1,965,486   TYLT
269                                                       5/9/2018                                    100,000          2,790,864      1,957,846
270    27830    8/1/2017    TYLT           TECHNOCEL      5/10/2018   201805024-TYL-C       83,212           0         2,874,076      1,957,846
271    28322    4/30/2018   TYLT           TYLT           5/11/2018   20180500001-TYL-O     62,300           0         2,936,376      1,957,846   TYLT
272                                                       5/16/2018                                   100,000          2,836,376      1,973,296
273    28177    1/5/2018    TYLT           TYLT           5/23/2018   20180500005-TYL-C    195,800           0         3,032,176      2,042,566   TYLT
274                                                       5/23/2018                                   100,000          2,932,176      1,942,566
275    27830    8/1/2017    TYLT            TECHNOCEL                                                        0                        1,942,566
                                                          5/24/2018   201805070-TYL-C      199,936                     3,132,112
276    28283    3/19/2018                                                                                    0                        1,942,566
277    28278    3/14/2018   TYLT           TYLT           5/28/2018   20180500007-TYL-A     19,434           0         3,151,546      2,281,566
278    28278    3/14/2018   TYLT           TYLT           6/4/2018    20180500006-TYL-O      9,486           0         3,161,032      2,281,566   TYLT
279                                                       6/14/2018                                   100,000          3,061,032      2,246,880
280                         TYLT           TYLT           5/14/2018   DEBIT NOTE            28,800           0         3,089,832      2,412,763   TYLT
281                                                       6/20/2018                                    28,800          3,061,032      2,383,963   TYLT
282                                                       7/2/2018                                    519,560          2,541,471      1,864,403   TYLT
283                                                       7/16/2018                                   133,212          2,408,259      1,954,803
                                                                                                                                      2,408,259




                                                                                                                                                             Ex. E pg. 7
